STATE OF MICHIGAN

                            COURT OF APPEALS



CRAIG GOODMAN,                                                      UNPUBLISHED
                                                                    June 21, 2016
               Plaintiff-Appellee,

v                                                                   No. 323615; 326547
                                                                    Macomb Circuit Court
JOHN DOE,                                                           LC No. 2012-004471-CK

               Defendant,
and

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

               Defendant-Appellant.


Before: JANSEN, P.J., and O’CONNELL and RIORDAN, JJ.

PER CURIAM.

        In Docket No. 323615, defendant-appellant, State Farm Mutual Automobile Insurance
Company (State Farm), appeals as of right the judgment of verdict and the order denying State
Farm’s motion for judgment notwithstanding the verdict (JNOV) or a new trial. In Docket No.
326547, State Farm appeals as of right the amended the judgment of verdict including case
evaluation sanctions and interest. The two appeals stem from the same lower court action and
were consolidated in this Court on April 1, 2015.1 We affirm in part, vacate in part, and remand
for further proceedings consistent with this opinion.

                                            I. FACTS

        This case arises from an incident in which plaintiff’s motorcycle collided with the rear
bumper of a vehicle, which fled the scene of the accident. Plaintiff hit the rear bumper of the
vehicle after the vehicle suddenly braked. The accident occurred during rush hour on I-696.
Plaintiff and Monty Kamposh, a witness to the incident, testified at trial that plaintiff could not


1
 See Goodman v Doe, unpublished order of the Court of Appeals, entered April 1, 2015 (Docket
Nos. 323615; 326547).


                                                -1-
have done anything different to avoid the accident and that the driver of the vehicle, known as
the uninsured motorist, was entirely at fault. Plaintiff and Kamposh also testified at trial that
plaintiff was changing lanes right before the accident.

        Plaintiff had a no-fault insurance policy with State Farm covering his motorcycle. The
policy included a provision for uninsured motorist (UM) benefits. The policy provided that the
insured is entitled to recover UM benefits if the insured is legally entitled to recover
compensatory damages from the owner or driver of the uninsured vehicle. If the parties do not
agree that the insured is legally entitled to recover damages, then the insured must file a lawsuit.

       State Farm denied plaintiff’s claim for UM benefits, at first stating that there was no
evidence that another vehicle was involved in the accident, and later stating that plaintiff was
negligent and at fault for the accident. Plaintiff filed the instant action, which proceeded to trial.
The jury found in favor of plaintiff and awarded a judgment of $490,000. The trial court later
granted State Farm’s motion for remittitur and reduced the award to $100,000. The court later
amended the judgment to include case evaluation sanctions and interest.

                                 II. SUMMARY DISPOSITION

        State Farm first argues that the trial court erred in denying its motion for summary
disposition. We disagree.

        State Farm filed the motion for summary disposition under MCR 2.116(C)(8) and (10).
However, because it is clear that the trial court considered documents outside of the pleadings in
rendering its decision on the motion for summary disposition, we treat the motion as decided
under MCR 2.116(C)(10). Cannon Twp v Rockford Pub Sch, 311 Mich. App. 403, 411; 875
NW2d 242 (2015). “A motion under MCR 2.116(C)(10) tests the factual sufficiency of the
complaint.” Id. Summary disposition is proper under MCR 2.116(C)(10) when there is no
genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Id.
“When deciding a motion under MCR 2.116(C)(10), a trial court may consider affidavits,
pleadings, depositions, admissions, and other evidence submitted by the parties, in the light most
favorable to the nonmoving party.” Id. “A genuine issue of material fact exists when, viewed in
the light most favorable to the nonmoving party, reasonable minds could differ on an issue.” Id.
“[W]here the truth of a material factual assertion of a moving party depends upon a deponent’s
credibility, there exists a genuine issue for the trier of fact and a motion for summary disposition
should not be granted.” White v Taylor Distrib Co, Inc, 275 Mich. App. 615, 625; 739 NW2d 132
(2007) (citations omitted), aff’d 482 Mich. 136 (2008).

        “Uninsured motorist benefits are not required by statute; therefore, the policy language
dictates when uninsured motorist benefits will be awarded.” Gentry v Allstate Ins Co, 208 Mich
App 109, 112; 527 NW2d 39 (1994). The insurance policy provided that plaintiff was entitled to
UM benefits if plaintiff was legally entitled to compensatory damages from the owner or driver
of the uninsured vehicle. Thus, plaintiff was entitled to UM benefits only if he was legally
entitled to compensation from the driver or owner of the uninsured vehicle. In Michigan, the
violation of a penal statute creates a prima facie case of negligence, and the presumption of
negligence may be rebutted by establishing an adequate excuse based on the facts and


                                                 -2-
circumstances in the case. Zeni v Anderson, 397 Mich. 117, 129-130, 143; 243 NW2d 270
(1976). As our Supreme Court has stated:

       [W]hen a court adopts a penal statute as the standard of care in an action for
       negligence, violation of that statute establishes a prima facie case of negligence,
       with the determination to be made by the finder of fact whether the party accused
       of violating the statute has established a legally sufficient excuse. [Id. at 143.]

The excuses include, but are not limited to, those outlined in 2 Restatement Torts, 2d, § 288A, pp
32-33. Id.

        MCL 500.3135(2)(b) provides that, in the context of tort liability for noneconomic loss,
“[d]amages shall be assessed on the basis of comparative fault, except that damages shall not be
assessed in favor of a party who is more than 50% at fault.” Thus, if plaintiff was more than
50% at fault for the accident, he would not be entitled to UM benefits under the policy. State
Farm argues that plaintiff was presumed negligent under MCL 257.402(a). MCL 257.402(a)
creates a rebuttable presumption of negligence as follows:

               In any action, in any court in this state when it is shown by competent
       evidence, that a vehicle traveling in a certain direction, overtook and struck the
       rear end of another vehicle proceeding in the same direction, or lawfully standing
       upon any highway within this state, the driver or operator of such first mentioned
       vehicle shall be deemed prima facie guilty of negligence. This section shall
       apply, in appropriate cases, to the owner of such first mentioned vehicle and to the
       employer of its driver or operator. [Emphasis added.]

“ ‘Under the rear-end collision statute a rebuttable presumption arises that the offending driver is
prima facie guilty of negligence.’ ” White, 275 Mich. App. at 621 (citations omitted). In White,
this Court concluded that the rebuttable presumption arose when a truck hit the plaintiff’s vehicle
from behind after the driver of the truck passed out. Id. at 616-619, 621. “A presumption of
negligence ‘may be rebutted with a showing of an adequate excuse or justification under the
circumstances[.]’ ” Id. at 621 (citation omitted; alteration in original). It is the role of the jury to
determine whether the rear-end presumption has been overcome when the evidence is less than
clear, positive, and credible. Id. at 621-622.

        MCL 257.402(a) applied at the summary disposition stage because the evidence at the
summary disposition stage indicated that plaintiff’s motorcycle overtook and struck the rear end
of the uninsured vehicle while proceeding in the same lane. Contrary to plaintiff’s argument on
appeal, there was no evidence indicating that plaintiff was changing lanes during the incident
until plaintiff and Kamposh testified at trial. For example, the traffic crash report provided,
“Driver stated that traffic ahead braked suddenly so he applied the brakes to his motorcycle very
hard, cycle came out from under the driver and fell over on his leg.” Plaintiff’s medical records
indicate that, immediately after the accident, plaintiff reported suddenly braking on his
motorcycle, losing balance, and falling. A few days later, plaintiff reported hitting the back of
the uninsured motorist’s car after the car “slammed on [its] brakes twice.” According to Dr.
Jason Sadowski, the physician who treated plaintiff’s injuries, EMS personnel informed him that


                                                  -3-
plaintiff was on his motorcycle when the car in front of him slammed on its brakes two or three
times, leading to contact between the motorcycle and the uninsured vehicle.

        Plaintiff testified during his examination under oath that the uninsured motorist was in
front of plaintiff in plaintiff’s lane during rush hour. He explained:

                Well, I was driving my motorcycle, and there was a car that just basically -
       - traffic was coming to a -- coming to a stop and it wasn’t stopped, though. And
       this car had probably seven car lengths in between him and just jammed on his
       brakes a couple times. When he jammed on his brakes, I couldn’t stop in time,
       and the back of my tire hit his car and I lost control.

Kamposh similarly testified during his deposition that there was a car in front of plaintiff’s
motorcycle, and Kamposh was two cars behind plaintiff. He testified that plaintiff’s motorcycle
was “less than a car length” from the uninsured vehicle. He explained that the car in front of
Kamposh moved to the left. Kamposh testified, “All of a sudden -- the minivan stopped all of a
sudden in front and I was a few cars back, and then the bike couldn’t stop fast enough and he slid
into the car, whatever car it was.” He testified that the uninsured vehicle caused the accident
when it stopped suddenly. Similarly, in his initial affidavit, Kamposh stated “[t]hat the accident
occurred as the result of the automobile suddenly and unexpectedly slamming on its brakes. I
observed Mr. Goodman brake hard and attempt to avoid colliding with the automobile.
Unfortunately, Mr. Goodman was unable to avoid the collision and struck the rear of the
automobile.” The evidence presented before summary disposition gave rise to the presumption
of negligence in MCL 257.402(a) because the evidence established that plaintiff overtook and hit
the rear end of the uninsured motor vehicle while the two vehicles were traveling in the same
direction. See MCL 257.402(a).

        The trial court also properly found that the sudden emergency doctrine did not excuse
plaintiff’s violation of the statute. The sudden emergency doctrine has been explained as
follows:

              One who suddenly finds himself in a place of danger, and is required to
       act without time to consider the best means that may be adopted to avoid the
       impending danger is not guilty of negligence if he fails to adopt what
       subsequently and upon reflection may appear to have been a better method, unless
       the emergency in which he finds himself is brought about by his own negligence.
       [White, 275 Mich. App. at 622 (citations and quotation marks omitted).]

The situation must be unusual or unsuspected in order for the sudden emergency doctrine to
apply. Id. The emergency must not be in clear view for a significant length of time. Id. In
general, the issue is whether the person raising the sudden emergency doctrine acted as a
reasonably prudent person would in the face of the emergency, considering the circumstances of
the accident. Id.

        In Hill v Wilson, 209 Mich. App. 356, 357; 531 NW2d 744 (1995), the plaintiff sustained
injuries after his motorcycle hit the rear of the defendant’s car. The accident occurred during
heavy traffic at approximately 4:30 p.m. on a workday. Id. A family of ducks crossed the road

                                               -4-
in front of the defendant’s car and the car in front of the defendant’s car. Id. The plaintiff
attempted to pass the defendant’s car, but was unable to pass because of oncoming traffic. Id.
When the plaintiff reentered the lane, the defendant slowed down or stopped to avoiding hitting
the car in front of her and the ducks. Id. at 357-358. According to the plaintiff, he was
approximately three “bike lengths” behind the defendant when the defendant braked. Id. at 358.
The plaintiff was unable to stop and hit the rear bumper of the defendant’s car. Id.

        This Court concluded, “Far from being a sudden emergency, we find the phenomenon of
motorists being forced to make unanticipated stops is a common occurrence during rush hour.”
Hill, 209 Mich. App. at 358. This Court held that the plaintiff should have reasonably expected
sudden stops since the parties were driving in rush-hour traffic. Id. at 360-361 (citations
omitted). This Court held that the defendant acted properly in slowing down or braking for an
object that entered the road. Id. at 361. The exact reason why the defendant stopped was
irrelevant since the plaintiff should have expected that the defendant would stop because the
accident occurred in heavy traffic. Id. Thus, this Court held that summary disposition in favor
of the defendant was proper. Id.

       Similarly, in this case, plaintiff could not avail himself to the sudden emergency doctrine.
Hill makes clear that the sudden emergency doctrine does not apply with regard to unanticipated
stops during rush hour. It is undisputed that the accident occurred on a freeway during evening
rush hour. Thus, although the trial court did not exclude the possibility that plaintiff’s conduct
was excused for other reasons, plaintiff could not invoke the sudden emergency doctrine as an
excuse for hitting the rear end of the uninsured vehicle because sudden braking was to be
expected in this context. See Hill, 209 Mich. App. at 358.

        However, Hill does not stand for the proposition that the driver of a vehicle that is rear-
ended can never be negligent. Instead, as the trial court properly recognized, there was
testimony that the driver of the uninsured vehicle was negligent. Kamposh testified that the
uninsured vehicle caused the accident when it stopped suddenly. Kamposh clarified in a
supplemental affidavit that “[t]here was absolutely no reason for the vehicle driving in front of
Mr. Goodman to unexpectedly and suddenly slam on his/her brakes. In fact, I can only guess
this type of erratic and malicious behavior was done in an effort to harass Mr. Goodman.”
Kamposh stated that the uninsured motorist was the sole cause of the accident and stated that the
uninsured motorist did not brake because of traffic conditions, weather conditions, or any object
on the road. This situation differs from that in Hill as the evidence indicated that the uninsured
motorist stopped for absolutely no reason, drove in an erratic manner, and may have intended to
harass plaintiff. Although a plaintiff must anticipate sudden braking during rush hour traffic,
Hill does not stand for the proposition that he is required to anticipate erratic driving. The
evidence, therefore, created a genuine issue of material fact with regard to whether plaintiff’s
violation of the statute was excused for reasons other than sudden emergency and whether the
uninsured motorist was at fault because the uninsured motorist braked for no reason and may
have even braked in an attempt to harass plaintiff. The trial court correctly concluded that it was
the role of the trier of fact to determine whether plaintiff was negligent and to apportion fault
between the parties. See White, 275 Mich. App. at 621-622.




                                                -5-
                                    III. TRIAL TESTIMONY

        State Farm next argues that the trial court abused its discretion when it permitted plaintiff
to present evidence at trial regarding a sudden emergency. State Farm argues that the testimony
that plaintiff presented at trial regarding the fact that the uninsured motorist stopped suddenly
and unexpectedly constituted an invocation of the sudden emergency doctrine, and the fact that
the court permitted the testimony contradicted its prior order that the sudden emergency doctrine
did not apply. We disagree.

       “A trial court’s decision whether to admit evidence is reviewed for an abuse of discretion,
but preliminary legal determinations of admissibility are reviewed de novo[.]” Albro v Drayer,
303 Mich. App. 758, 760; 846 NW2d 70 (2014). “An abuse of discretion occurs when the court’s
decision results in an outcome that falls outside the range of principled outcomes.” Epps v 4
Quarters Restoration LLC, 498 Mich. 518, 528; 872 NW2d 412 (2015).

        “A court has the basic responsibility of enforcing its own orders . . . .” Weathervane
Window, Inc v White Lake Constr Co, 192 Mich. App. 316, 322; 480 NW2d 337 (1991).
However, the trial court did not fail to enforce its order because plaintiff did not present evidence
that was relevant only to the issue of sudden emergency. At trial, plaintiff testified that he
attempted to change lanes when the uninsured driver sped up, preventing him from changing
lanes. Once the uninsured vehicle got ahead of plaintiff’s motorcycle, plaintiff started to change
lanes. The uninsured motorist then slammed on his brakes for no reason, causing plaintiff to hit
the rear of the vehicle. Similarly, Kamposh testified that he saw the uninsured motorist brake
very fast while plaintiff attempted to change lanes. According to Kamposh, plaintiff had a safe
distance in which to merge behind the uninsured vehicle, and plaintiff “was doing [the] proper
thing as a motorcycle.” Both men testified that the uninsured motorist was the sole cause of the
accident. Both men also testified that plaintiff could not have done anything different to avoid
the accident, and Kamposh testified that plaintiff was driving in a reasonable manner. At no
point during trial did plaintiff raise the sudden emergency defense. Instead, plaintiff sought to
establish that the other driver was negligent and that the other driver’s negligence caused the
accident.

        The evidence presented at trial was that the uninsured motorist was speeding up and
braking suddenly for no reason, and the uninsured motorist’s actions caused the accident. State
Farm’s position that the court should have prohibited plaintiff from presenting evidence that the
vehicle in front of him suddenly stopped would have prevented plaintiff from explaining what
occurred during the accident in order to establish that he was not negligent and that the uninsured
motorist was at fault. This would have been at odds with the trial court’s decision that there was
a question of fact regarding liability. Accordingly, the trial court did not err in permitting
plaintiff to present testimony regarding what occurred during the accident. See Weathervane
Window Inc, 192 Mich. App. at 322.

                                   IV. JURY INSTRUCTIONS

        State Farm argues that the trial court erred when it instructed the jury regarding excuse
for violation of a statute in spite of its previous ruling that the sudden emergency doctrine did not


                                                -6-
apply in this case and the fact that plaintiff failed to submit other evidence regarding excuse. We
disagree.

        We review de novo a preserved instructional error. Alpha Capital Mgt, Inc v
Rentenbach, 287 Mich. App. 589, 626; 792 NW2d 344 (2010). We consider the jury instructions
as a whole to determine whether the instructions “adequately present the theories of the parties
and the applicable law.” Id. at 626-627. “ ‘[A] verdict should not be set aside unless failure to
do so would be inconsistent with substantial justice. Reversal is not warranted when an
instructional error does not affect the outcome of the trial.’ ” Id. at 627 (citation omitted;
alteration in original).

         M Civ JI 12.01 provides that, if the jury finds that a plaintiff or defendant violated a
certain statute before or during the incident, then the jury may infer that the plaintiff or defendant
was negligent. The jury must then determine whether the negligence was a proximate cause of
the incident. M Civ JI 12.01. M Civ JI 12.02 provides that if the jury finds that the plaintiff or
defendant used ordinary care and was nevertheless unable to avoid violation of the statute
because of a certain excuse, then the violation is excused. The jury instruction further explains
that if the jury finds that the plaintiff or defendant violated the statute and the violation is not
excused, then the jury must determine whether the violation was the proximate cause of the
occurrence. M Civ JI 12.02. The comment associated with M Civ JI 12.02 cites 2 Restatement
Torts, 2d, § 288A, pp 32-33, with regard to the five categories of excused violation of a statute.
M Civ JI 12.02. The five categories of excused violation include:

               (a) the violation is reasonable because of the actor’s incapacity;

               (b) he neither knows nor should know of the occasion for compliance;

               (c) he is unable after reasonable diligence or care to comply;

               (d) he is confronted by an emergency not due to his own misconduct;

               (e) compliance would involve a greater risk of harm to the actor or to
       others. [Restatement, § 288A.]

The notes on use for the jury instruction provide that the instruction should be given directly
after M Civ JI 12.01 “and only where the evidence would support a finding that a legal excuse
existed.” M Civ JI 12.02.

       Although the trial court concluded in its opinion and order regarding State Farm’s motion
for summary disposition that the sudden emergency doctrine did not apply, the court did not
preclude plaintiff from arguing that any other excuses applied to rebut the presumption of
negligence. The trial court instructed the jury as follows:

               We have a state statute which provided that, quote, in any action, in any
       court in this state when it’s shown by competent evidence that a vehicle traveling
       in a certain direction overtook and struck the rear end of another vehicle
       proceeding in the same direction or lawfully standing upon any highway within
       this state, the driver or operator of such first mentioned vehicle shall be deemed
                                                 -7-
       prima facia [sic] guilty of negligence, end quote. If you find that the plaintiff
       violated this statute before or at time of the occurrence, you may infer that the
       plaintiff was negligent. However, if you find that the plaintiff used ordinary care
       and was still unable to avoid collision because of the uninsured, because the
       uninsured motorist unexpectantly slammed on his or her brakes causing the
       accident or that the plaintiff used reasonable care under the circumstances, then
       plaintiff’s violation is excused. If you find that plaintiff violated the statute and
       the violation was not excused, then you must decide whether such violation was
       with a proximate cause of the occurrence. [Emphasis added.]

        The testimony at trial provided ample evidence that plaintiff was unable, after reasonable
diligence or care, to comply with MCL 257.402(a) due to the negligent conduct of the uninsured
motorist. As discussed above, plaintiff testified at trial that the uninsured motorist sped up,
preventing plaintiff from changing lanes, and that, once the uninsured motorist passed plaintiff,
plaintiff started to change lanes. The uninsured motorist then slammed on his brakes for no
reason, causing plaintiff to hit the rear of the vehicle. Kamposh also testified that he saw the
same factual scenario occur. According to Kamposh, plaintiff had a safe distance in which to
merge behind the uninsured vehicle, and plaintiff could not have done anything to avoid the
accident. Both men testified that the uninsured motorist was the sole cause of the accident. This
testimony supported a finding that, assuming plaintiff violated MCL 257.402(a), plaintiff was
unable to comply with the statute despite his reasonable diligence or care. Contrary to State
Farm’s argument, the testimony did not focus on the fact that plaintiff was confronted with an
emergency preventing his compliance with the statute. Instead, the testimony indicated that
plaintiff hit the rear of the uninsured vehicle due to the erratic driving of the uninsured motorist.
See Restatement, § 288A. This evidence presented an excuse for violation of MCL 257.402(a).
Accordingly, the trial court properly instructed the jury under M Civ JI 12.02 because there was
a relevant excuse, other than sudden emergency, that applied to this situation, and the trial court
properly instructed the jury that it could consider the unexpected braking of the uninsured
motorist in causing the accident, in spite of plaintiff’s reasonable conduct, as an excuse for
violation of the statute.

                          V. MOTION FOR JNOV OR A NEW TRIAL

        State Farm next argues that the trial court erred in denying its motion for JNOV or a new
trial. We disagree.

        We review de novo a trial court’s decision on a motion for judgment notwithstanding the
verdict. Taylor v Kent Radiology, PC, 286 Mich. App. 490, 499; 780 NW2d 900 (2009). We
review for an abuse of discretion a trial court’s decision on a motion for a new trial. See Rental
Props Owners Ass’n of Kent Co v Kent Co Treasurer, 308 Mich. App. 498, 531; 866 NW2d 817
(2014). “ ‘A trial court abuses its discretion when its decision falls outside the range of
reasonable and principled outcomes.’ ” Id. (citation omitted).

        A motion for JNOV “essentially challenges to the sufficiency of the evidence in support
of a jury verdict in a civil case.” Taylor, 286 Mich. App. at 499. This Court reviews “ ‘the
evidence and all legitimate inferences in the light most favorable to the nonmoving party.’ ” Id.
(citation omitted). “ ‘Only if the evidence so viewed fails to establish a claim as a matter of law,

                                                -8-
should the motion be granted.’ ” Id. (citation omitted). “If reasonable persons, after reviewing
the evidence in the light most favorable to the nonmoving party, could honestly reach different
conclusions about whether the nonmoving party established his or her claim, then the question is
for the jury.” Id. at 500.

         The trial court did not err in denying the motion for JNOV or a new trial. First, with
regard to the motion for JNOV, although the trial court determined that plaintiff could not invoke
the sudden emergency doctrine as an excuse for violation of MCL 257.402(a), the court did not
preclude plaintiff from presenting evidence that his conduct was excused on other grounds. As
discussed above, plaintiff provided ample evidence that he was unable, after reasonable diligence
or care, to comply with MCL 257.402(a) due to the negligence of the uninsured motorist. See
Restatement, § 288A. Thus, plaintiff presented evidence other than that designed to invoke a
sudden emergency defense, and the trial court properly denied the motion. Furthermore, it was
the role of the jury to apportion fault between plaintiff and the uninsured motorist based on the
facts and circumstances in this case. Contrary to State Farm’s argument, plaintiff presented
evidence that he was less than 50% at fault in the accident because both plaintiff and Kamposh
testified that the other driver suddenly braked for no reason, the uninsured motorist’s conduct
caused the accident, and there was nothing that plaintiff could have done to avoid the accident.
Defense counsel thoroughly cross-examined both witnesses regarding the discrepancies between
their trial testimony and their pretrial testimony and statements, and it was the role of the jury to
determine the credibility of the witnesses and decide whether plaintiff was less than 50% at fault
in the accident. Plaintiff presented sufficient evidence to support a jury verdict in his favor.
Therefore, the court properly denied the motion for JNOV. See Taylor, 286 Mich. App. at 499-
500.

        Finally, State Farm contends that the trial court should have granted the motion for JNOV
because trial court erroneously instructed the jury pursuant to M Civ JI 12.02. However, as
explained above, the trial court properly instructed the jury under M Civ JI 12.02. There was
adequate evidence to support a finding that plaintiff’s conduct was excused. Therefore, the trial
court did not err when it denied the motion for JNOV. See Taylor, 286 Mich. App. at 499-500.

       With regard to its motion for a new trial, State Farm argues that the fact that the trial
court permitted plaintiff to present proof of damages in excess of the policy limit resulted in an
excessive verdict that was influenced by passion or prejudice. MCR 2.611(A)(1) provides:

               A new trial may be granted to all or some of the parties, on all or some of
       the issues, whenever their substantial rights are materially affected, for any of the
       following reasons:

              (a) Irregularity in the proceedings of the court, jury, or prevailing party, or
       an order of the court or abuse of discretion which denied the moving party a fair
       trial.

               (b) Misconduct of the jury or of the prevailing party.

              (c) Excessive or inadequate damages appearing to have been influenced
       by passion or prejudice.

                                                -9-
               (d) A verdict clearly or grossly inadequate or excessive.

              (e) A verdict or decision against the great weight of the evidence or
       contrary to law.

               (f) Material evidence, newly discovered, which could not with reasonable
       diligence have been discovered and produced at trial.

               (g) Error of law occurring in the proceedings, or mistake of fact by the
       court. [Emphasis added.]

        State Farm fails to show that the jury verdict was the result of passion or prejudice, and,
to the extent that the verdict was excessive, the court resolved the issue by granting remittitur.
State Farm’s argument that the jury verdict was the result of passion and prejudice is limited to
the amount awarded. Even assuming that the award was excessive, the trial court reduced the
judgment to the $100,000 policy limit. State Farm fails to explain how the jury verdict
nevertheless resulted in substantial prejudice in spite of the fact that the court reduced the
judgment. Therefore, to the extent that the jury award was excessive, State Farm’s material
rights were not substantially affected. See MCR 2.611(A)(1).

        State Farm also contends that certain portions of Deborah Franklin’s testimony inflamed
the passions of the jury and prejudiced it. Franklin is the State Farm agent who was in charge of
handling plaintiff’s claim. State Farm points out that Franklin’s testimony regarding the fact that
plaintiff paid for his policy was not relevant to the issues in the case because the fact that
plaintiff’s policy was in effect was not in dispute. State Farm fails to show how the testimony
that plaintiff paid his policy inflamed the passions of the jury and prejudiced State Farm. As
State Farm notes, all of the parties agreed that plaintiff paid for his policy and that the policy was
in effect. Therefore, there is no indication that testimony to this effect inflamed the passions of
the jury such that State Farm was prejudiced. See MCR 2.611(A)(1).

        Finally, State Farm argues that the trial court should have granted a new trial considering
that plaintiff presented evidence regarding sudden emergency and the trial court improperly
instructed the jury under M Civ JI 12.02. As discussed above, the trial court did not err in
permitting plaintiff to present evidence regarding the uninsured motorist’s sudden braking, and
the trial court did not err in instructing the jury pursuant to M Civ JI 12.02. Therefore, the trial
court properly denied the motion for JNOV or a new trial.

                                      VI. ATTORNEY FEES

       State Farm next argues that the trial court awarded attorney fees at an excessive and
unsubstantiated hourly rate. We disagree.

       “ ‘A trial court’s decision whether to grant case-evaluation sanctions under MCR
2.403(O) presents a question of law, which this Court reviews de novo.’ ” Van Elslander v
Thomas Sebold & Assoc, Inc, 297 Mich. App. 204, 211; 823 NW2d 843 (2012) (citation omitted).
“ ‘We review for an abuse of discretion a trial court’s award of attorney fees and costs. An abuse



                                                -10-
of discretion occurs when the trial court’s decision is outside the range of reasonable and
principled outcomes.’ ” Id. (citation omitted).

        The prevailing party in a civil case generally cannot recover attorney fees from the losing
party as costs, unless a statute or court rule provides otherwise. Van Elslander, 297 Mich. App. at
212. MCR 2.403(O)(1) provides:

              If a party has rejected an evaluation and the action proceeds to verdict, that
       party must pay the opposing party’s actual costs unless the verdict is more
       favorable to the rejecting party than the case evaluation. However, if the
       opposing party has also rejected the evaluation, a party is entitled to costs only if
       the verdict is more favorable to that party than the case evaluation.

Costs include “a reasonable attorney fee based on a reasonable hourly or daily rate as determined
by the trial judge for services necessitated by the rejection of the case evaluation.” MCR
2.403(O)(6)(b). The liable party “ ‘is only liable for those fees that accrued after the case
evaluation as a consequence of defending against the rejecting plaintiff’s theories of liability and
damage claims.’ ” Van Elslander, 297 Mich. App. at 214 (citation omitted).

        The party requesting attorney fees has the burden to prove that the requested fees are
reasonable. Van Elslander, 297 Mich. App. at 228. The Michigan Supreme Court has outlined
six factors to be utilized in determining a reasonable attorney fee, including: “(1) the professional
standing and experience of the attorney; (2) the skill, time and labor involved; (3) the amount in
question and the results achieved; (4) the difficulty of the case; (5) the expenses incurred; and (6)
the nature and length of the professional relationship with the client.” Wood v Detroit Auto
Inter-Ins Exch, 413 Mich. 573, 588; 321 NW2d 653 (1982). The factors outlined in Wood
overlap with the factors outlined in MRPC 1.5(a), which provides, in part, that the factors that
are to be considered in determining whether a fee is reasonable include:

              (1) the time and labor required, the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly;

               (2) the likelihood, if apparent to the client, that the acceptance of the
       particular employment will preclude other employment by the lawyer;

               (3) the fee customarily charged in the locality for similar legal services;

               (4) the amount involved and the results obtained;

               (5) the time limitations imposed by the client or by the circumstances;

               (6) the nature and length of the professional relationship with the client;

              (7) the experience, reputation, and ability of the lawyer or lawyers
       performing the services; and




                                                -11-
               (8) whether the fee is fixed or contingent.2

Trial courts routinely consider the data presented in surveys, including the Economics of the Law
Practice Surveys. Van Elslander, 297 Mich. App. at 229. The court must utilize the following
methodology in conducting its analysis of the attorney fee award:

       “[A] trial court should begin its analysis by determining the fee customarily
       charged in the locality for similar legal services, i.e., factor 3 under MRPC 1.5(a).
       In determining this number, the court should use reliable surveys or other credible
       evidence of the legal market. This number should be multiplied by the reasonable
       number of hours expended in the case (factor 1 under MRPC 1.5[a] and factor 2
       under Wood). The number produced by this calculation should serve as the
       starting point for calculating a reasonable attorney fee. . . . Thereafter, the court
       should consider the remaining Wood/MRPC factors to determine whether an up or
       down adjustment is appropriate. And, in order to aid appellate review, a trial
       court should briefly discuss its view of the remaining factors.” [Id. at 229-230,
       quoting Smith v Khouri, 481 Mich. 519, 530-531; 751 NW2d 472 (2008) (opinion
       by TAYLOR, C.J.).]

With regard to determining the fee customarily charged,

       “[t]he reasonable hourly rate represents the fee customarily charged in the locality
       for similar legal services, which is reflected by the market rate for the attorney’s
       work. ‘The market rate is the rate that lawyers of similar ability and experience in
       the community normally charge their paying clients for the type of work in
       question.’ ” [Van Elslander, 297 Mich. App. at 230, quoting Smith, 481 Mich. at
       531 (opinion by TAYLOR, C.J.) (citation omitted).]

The party requesting attorney fees must produce evidence that the rates are consistent with the
prevailing rates in the community for similar legal services of lawyers with reasonably
comparable skills, experience, and reputation. Van Elslander, 297 Mich. App. at 230. The



2
  We note that the Michigan Supreme Court recently discussed Smith v Khouri, 481 Mich. 519;
751 NW2d 472 (2008) in Pirgu v United Servs Auto Ass’n, ___ Mich ___; ___ NW2d ___
(2016) (Docket No. 150834); slip op at 6-7, 9-10, 13. In that case, the Court distilled the
Wood/MRPC 1.5(a) factors into one list in order to aid the trial courts in analyzing the issue. Id.
at ___; slip op at 13. The list is comprised of the following eight factors: “the experience,
reputation, and ability of the lawyer or lawyers performing the services,” “the difficulty of the
case, i.e., the novelty and difficulty of the questions involved, and the skill requisite to perform
the legal service properly,” “the amount in question and the results obtained,” “the expenses
incurred,” “the nature and length of the professional relationship with the client,” “the likelihood,
if apparent to the client, that acceptance of the particular employment will preclude other
employment by the lawyer,” “the time limitations imposed by the client or by the
circumstances,” and “whether the fee is fixed or contingent.” Id.


                                                -12-
customary fee can be established through testimony or data in surveys or other reports. Id.
However, the party requesting the attorney fees cannot merely present anecdotal statements to
establish the customary fee. Id. The parties and the court should consider the most relevant data
available. Id. The party requesting attorney fees must provide detailed billing records. Id. at
231. The court multiplies the hourly rate by the reasonable hours billed to produce a baseline
attorney fee award, which the court may increase or decrease after considering the other factors.
Id. The trial court may grant an upward departure “ ‘for the truly exceptional lawyer.’ ” Id.
(citation omitted). If the other party contests the reasonableness of the rate or the hours, the
opposing party is entitled to an evidentiary hearing. Id.

        The parties do not dispute that plaintiff is entitled to attorney fees under MCR
2.403(O)(1). Additionally, State Farm does not challenge the trial court’s finding regarding
reasonable hours. Instead, State Farm’s sole argument is that the trial court imposed attorney
fees on the basis of an unreasonable and unsubstantiated hourly rate. Plaintiff initially requested
in his motion to amend the judgment attorney fees at a rate of $275 an hour for attorney Andrew
Paluda, and $200 an hour for attorney Stacey Sanford, because these were the rates the attorneys
routinely charged. Plaintiff stated in a supplemental motion that counsel for the parties agreed to
a rate of $300 an hour. However, at the evidentiary hearing, plaintiff presented a request for, and
evidence indicating, that his attorneys were entitled to fees at a higher rate, and the trial court
ultimately awarded attorney fees for Paluda at a rate of $575 an hour, and for Sanford at a rate of
$341 an hour.

        State Farm contends that the trial court erred in failing to determine a customary fee rate
for both attorneys. However, the record reflects that the court determined the customary rate by
considering the market rate for each attorney’s work. The trial court determined the reasonable
hourly rates for the two attorneys by considering the State Bar of Michigan’s 2014 Economics of
Law Practice in Michigan Report. The trial court considered the mean, median, 25th percentile,
75th percentile, and 95th percentile bill rates for personal injury plaintiff’s attorneys in the area
where plaintiff’s attorneys worked, as well as in Macomb County. The 2014 Economics of Law
Practice and Management in Michigan Report established that the mean rate for a personal injury
plaintiff’s attorney in Macomb County was $341 an hour. The trial court’s opinion and order
reflects that the court considered this rate as the customary rate for similar legal services in the
locality. Van Elslander, 297 Mich. App. at 230-231. The court considered the average fee
customarily charged in the county where the court was located for similar legal services when it
determined the average fee for plaintiff’s personal injury attorneys in Macomb County. See id.
at 229-230. Therefore, the court properly considered a reliable survey of the relevant legal
market to determine the customary fee for the attorneys’ services. See id.

        The trial court did not err in determining that the reasonable rate for Sanford was $341 an
hour. The court determined that the proper rate for Sanford was $341 based on the 2014
Economics of Law Practice and Management in Michigan Report. The court determined that the
remaining factors outlined in Wood and MRPC 1.5(a) did not warrant an upward adjustment for
Sanford. State Farm contends that the trial court improperly relied on anecdotal evidence to
determine a reasonable billing rate for Sanford. Andrew Smith, a civil litigation trial attorney
with experience in personal injury cases and breach of contract cases, testified that a rate of at
least $400 an hour, if not $600 an hour, would be appropriate for Sanford’s legal services. The
trial court discussed Smith’s testimony in rendering its decision. However, it is clear that
                                                -13-
Smith’s testimony did not affect the trial court’s decision because the trial court awarded Sanford
attorney fees at the customary rate, rather than at the rate suggested by Smith. Thus, the trial
court did not err in awarding attorney fees to Sanford at a rate of $341 an hour. See Van
Elslander, 297 Mich. App. at 229-230.

        The trial court departed from the fee customarily charged in the locality for similar legal
services with regard to Paluda. In determining the appropriate fee award for Paluda, the court
considered the customary fee in the area for similar legal services, as well as the remaining
Wood/MRPC 1.5(a) factors. In addition, the court also considered the testimony of plaintiff’s
expert witnesses. The court considered the testimony of Robert Gittleman, a trial attorney
handling dental malpractice, medical malpractice, automobile negligence, and general negligence
cases. Gittleman based his opinions on his years of experience in trial and appellate practice
with regard to attorney fees as case evaluation sanctions. Gittleman was the plaintiff’s attorney
in Smith, a leading case on the issue of attorney fees. See Smith, 481 Mich. at 521. Gittleman
believed that Paluda “is a well-respected, competent trial advocate.” Gittleman testified that
Paluda is “one of the top defense lawyers that [he’s] ever come in contact with.” Gittleman rated
Paluda “in the top two or three percent” as compared with other attorneys Gittleman had come
across from a wide array of legal practices. Gittleman believed that a fair rate would be between
$500 and $600 an hour.

         State Farm argues that Gittleman was biased against it because it is an insurance
company. Gittleman stated during his deposition, “[T]he whole function of case evaluation
sanctions has been to foster settlements so that the courts are not clogged up by some recalcitrant
carriers that have a policy of rejecting everything and trying everything and making life
difficult.” State Farm also contends that Gittleman’s testimony was biased because Gittleman
testified solely because he wished to raise Paluda’s rate. Gittleman testified that he informed
Paluda that he should increase the rate in the attorney fee request and that, if Paluda did not
increase the rate, Gittleman would “do it for [him] in this testimony.” However, Gittleman based
his opinion regarding the reasonable hourly rate on his years of experience with regard to
attorney fee issues and his familiarity with Paluda, rather than on any animosity toward
insurance companies or desire to ensure that Paluda earned a higher rate. Gittleman’s testimony
was reflective of his belief that a reasonable rate for Paluda was higher than $275. Therefore, the
trial court did not err in considering his testimony.

         Bob Tyler, a plaintiff’s attorney practicing in the areas of dental malpractice, medical
malpractice, and products liability, testified on behalf of Paluda during the hearing. Tyler
explained that Paluda is in the “upper echelon of lawyers within our area of concentration,” and
is “highly regarded.” Tyler testified that Paluda is “in the top ten percent” of attorneys. He
testified that Paluda is in the top 95th percentile. He explained that an attorney fee rate should
not be limited to the Michigan State Bar survey as a practice is often not confined to one
geographical location. He noted that cases involving uninsured motorist benefits can become
complicated and require a higher skill level. He estimated that a proper rate for Paluda’s services
would be in the range of $500 to $600 an hour. He based his recommendation on Paluda’s skill
level, his familiarity with the issue of case evaluation sanctions, and the 2014 Economics of Law
Practice survey rates for attorneys in the 95th percentile.



                                               -14-
        Jeffrey Cook encountered plaintiff while working on automobile negligence cases and
more recently encountered plaintiff while working on dental malpractice cases. Cook opined
that Paluda is “an elite attorney in the 95th percentile.” He explained that he based his decision
on his experience handling cases with Paluda, the fact that Paluda is a “Super Lawyer,” the fact
that Paluda practices in the area of medical malpractice, which can be useful in automobile
negligence cases, and the fact that Paluda handles litigation on behalf of both plaintiffs and
defendants. He explained that an attorney may request a lower award of attorney fees in order to
resolve the case, but, if the award of fees is contested, then the attorney may request a higher
award more akin to what the attorney’s services are actually worth. He testified that the fact that
fraud was an issue in this case made the case harder. He acknowledged that an attorney fee
award is not to be a windfall. He opined that $575 was a reasonable rate.

        The trial court did not err in considering the testimony of Gittleman, Tyler, and Cook,
and the testimony of the witnesses established that the proper hourly rate for Paluda’s services
was between $500 and $600 an hour. State Farm contends that the testimony amounted to “little
more than puffery” on behalf of Paluda. The record reveals that the witnesses based their
opinions regarding the proper hourly rate on their knowledge of Paluda, their knowledge of the
issues involved in an automobile no-fault case, their knowledge of Paluda’s practice of law, their
knowledge of the result in this case in plaintiff’s favor, and their knowledge of Paluda’s
reputation. This testimony was relevant in order for the court to determine whether an upward
departure was warranted. See Van Elslander, 297 Mich. App. at 228-229.

        State Farm also contends that the trial court improperly considered its claim of fraud in
determining that the case was more complex and difficult. Contrary to State Farm’s assertion
that no evidence supported this finding, plaintiff presented expert testimony that the fact that
there was an allegation of fraud in the case made the case more difficult. State Farm argues that
the case did not involve medical knowledge or accident reconstruction. However, the trial court
explained that its determination with regard to Paluda was based on “the credible testimony of
plaintiff’s experts regarding Paluda’s experience and skill, the evidence introduced at the
evidentiary hearing, the complexity of this case and reasonable rates in the area.” The court
further explained that it was departing from the average rate because of “Paluda’s professional
standing and experience, the complexity of the instant matter, and the superb results achieved.”
Although there was testimony at the evidentiary hearing that cases involving medical knowledge
and accident reconstruction are more complex, the trial court did not state that an upward
deviation was proper because the case involved medical knowledge or accident reconstruction.

        Additionally, State Farm contends that this was a straight-forward case and did not take
up much of the attorneys’ time. However, the record reveals that this was a highly contested
case involving a jury trial, pretrial litigation, and posttrial litigation. The case involved multiple
issues of fact and law. The trial court did not err in considering the complexity of the case in
rendering its decision. Finally, State Farm points out that plaintiff’s attorneys initially requested
a much lower rate. Although plaintiff’s attorneys initially requested fees at a lower rate, Cook
explained that an attorney may request a lower award of attorney fees in order to resolve the
case, but, if the attorney fee award is contested, then the attorney may request a higher award
more akin to what the attorney’s services are actually worth. The issue before the trial court was
to determine a reasonable attorney fee award. Therefore, the trial court did not err with regard to
its determination of the attorney fee awards for Paluda and Sanford.
                                                -15-
                                            VII. COSTS

        State Farm next argues that the trial court incorrectly awarded certain costs to plaintiff for
items that were not recoverable in a civil case. We disagree.

        We review a trial court’s ruling on a motion to tax costs for an abuse of discretion. See
Guerrero v Smith, 280 Mich. App. 647, 670; 761 NW2d 723 (2008). The issue whether a
particular expense is a taxable cost is a question of law, which we review de novo. Id.

        Plaintiff was awarded $8,489.96 in costs as part of the case evaluation sanctions against
State Farm. The court did not analyze each item in the bill of costs. Instead, the court stated that
it had reviewed the updated bill of costs and found, after careful review, that plaintiff was
entitled to recover the expenses as taxable costs. MCR 2.403(O)(6)(a) provides that the actual
costs associated with case evaluation sanctions includes “those costs taxable in any civil action.”
“ ‘Costs will be allowed to the prevailing party in an action, unless prohibited by statute or by
these rules or unless the court directs otherwise, for reasons stated in writing and filed in the
action.’ ” Guerrero, 280 Mich. App. at 670 (citations omitted). The prevailing party cannot
recover costs without statutory authority. Id. “[C]osts shall be allowed as a matter of course to
the prevailing party. This does not mean, of course, that every expense incurred by the
prevailing party in connection with the proceeding may be recovered against the opposing
party.” Id. at 671 (citation and quotation marks omitted; alteration in original). MCR
2.625(F)(2) provides that the party entitled to costs must present to the clerk of the court a bill of
costs conforming with MCR 2.625(G). MCR 2.625(G) provides:

              (1) Each item claimed in the bill of costs, except fees of officers for
       services rendered, must be specified particularly.

               (2) The bill of costs must be verified and must contain a statement that

              (a) each item of cost or disbursement claimed is correct and has been
       necessarily incurred in the action, and

              (b) the services for which fees have been charged were actually
       performed.

               (3) If witness fees are claimed, an affidavit in support of the bill of costs
       must state the distance traveled and the days actually attended. If fees are claimed
       for a party as a witness, the affidavit must state that the party actually testified as
       a witness on the days listed.

        State Farm first argues that plaintiff improperly charged witness fees without affidavits
stating the distances travelled and the days the witnesses were at trial. Plaintiff failed to provide
affidavits in support of the witness fees in violation of MCR 2.625(G)(3). Thus, plaintiff failed
to present sufficient evidence establishing costs for the witness fees. See id. Therefore, the court
erred in awarding these fees.

       In addition, State Farm argues that plaintiff sought to tax subpoena fees for subpoenas
that were issued for the police report, for records from Pulmonary Medicine Association,
                                                -16-
Advanced Physical Therapy, Stasi Chiropractic, HOV Services, Dwight Orthopedic, Sprint PCS,
and to Kamposh. Plaintiff requested subpoena fees with regard to the above persons and entities
pursuant to MCL 600.2559(g) and (o). A prevailing party may recover costs for service of a trial
subpoena. Van Elslander, 297 Mich. App. at 225. However, “subpoena fees are taxable costs
only as they pertain to witnesses.” Id. at 226. MCL 600.2552(1) provides, in part:

               A witness who attends any action or proceeding pending in a court of
       record shall be paid a witness fee of $12.00 for each day and $6.00 for each half
       day, or may be paid for his or her loss of working time but not more than $15.00
       for each day shall be taxable as costs as his or her witness fee.

MCL 600.2559(1) provides, in part:

              Except as provided in subsections (2) and (8), the following is the
       schedule of fees allowed for process or papers served out of a court in this state by
       a person authorized under this act or supreme court rule to serve process:

                                              * * *

              (g) For a subpoena on discovery, for each person served, $23.00 plus
       mileage.

                                              * * *

                 (o) For service by mail, $10.00 plus the actual cost of postage. [Emphasis
       added.]

MCL 600.2555 provides,

               A person authorized by this act or supreme court rule to serve process or a
       paper issued by or filed with a court in this state is only entitled to traveling fees
       for the service from the place where the court that issued or filed the process or
       paper is located to the place of service, not to exceed 75 miles each way.

The only subpoena fee that was permissible was the subpoena fee that pertained to Kamposh.
See Van Elslander, 297 Mich. App. at 225-226. With regard to Kamposh, plaintiff failed to
provide a basis for the $36.48 in costs alleged. See MCL 600.2559. Therefore, the court erred in
granting the subpoena fees.

        State Farm next argues that the trial court improperly assessed costs for trial attendance
more than once and for traveling costs. Plaintiff cited MCL 600.2441(2)(a), which provides for
costs with regard to proceedings before trial, rather than the trial proceedings. In contrast, MCL
600.2441(2)(c) provides that a party may tax costs “[f]or the trial of the action or proceeding,
$150.00.” MCL 600.2441(2)(c) provides for a one-time fee and does not provide for an award
for parking costs or costs for more than one attorney. Thus, the court erred in assessing costs in
excess of $150 for the trial.



                                               -17-
        State Farm next argues that the trial court erred in granting costs associated with creating
a trial exhibit. Plaintiff cited MCL 600.2441(2)(c), which permits $150 in costs for the trial.
MCL 600.2441(2)(c). MCL 600.2441(2)(c) only provides for a one-time cost of $150 for the
trial. There is no indication that the statute permits more than $150 for the trial, and it does not
permit costs for trial exhibits. See id. Furthermore, as State Farm notes, this Court has held that
a prevailing party cannot recover the costs of exhibit enlargement. Guererro, 280 Mich. App. at
672-673. Similarly, plaintiff could not recover the costs for magnets and an aerial map or board
under MCL 600.2441(2)(c) or any other statute. See id.

        Next, State Farm contends that plaintiff could not seek costs that were associated with
travelling to and lodging in Grand Rapids in order to obtain the deposition of a woman named
Nicole Blowers. Plaintiff sought costs for lodging and traveling for the deposition of Blowers
pursuant to MCL 600.2441(1). MCL 600.2441(1) provides:

              In all civil actions or special proceedings in the supreme court, whether
       heard as an original proceeding or on appeal, the following amounts shall be
       allowed as costs in addition to other costs unless the court otherwise directs:

               (a) On motions, $20.00.

               (b) On calendar causes and those given an early hearing, $50.00.

MCL 600.2441(1) does not permit costs associated with traveling or lodging in order to obtain a
deposition. Therefore, the court erred in granting the costs. See id.

        State Farm also argues that the court erred in granting costs associated with fees paid for
case evaluation. Plaintiff requested case evaluation fees and case evaluation adjournment fees
pursuant to MCR 2.403(H). However, MCR 2.403(H) does not permit a prevailing party to tax
costs associated with case evaluation. See MCR 2.403(H). This Court has also held that case
evaluation fees are not taxable as costs. Guerrero, 280 Mich. App. at 674. Therefore, the court
erred in including the case evaluation fees and adjournment fees as taxable costs. See id.

        State Farm next contends that the trial court erred in permitting plaintiff to tax as costs
the fees related to depositions that were never read into evidence at trial and the production of
medical records. Specifically, State Farm takes issue with the request for costs associated with
depositions of plaintiff, Blowers, Franklin, a woman named Amy Jayne, and Kamposh. Plaintiff
sought transcript fees associated with the deposition transcripts of plaintiff, Franklin, Blowers,
and Kamposh under MCL 600.2549. Additionally, plaintiff sought court reporter fees for
Franklin’s deposition, Blowers’s deposition, and Jayne’s deposition pursuant to MCL 600.2549
and MCL 600.8631(2). MCL 600.2549 provides:

               Reasonable and actual fees paid for depositions of witnesses filed in any
       clerk’s office and for the certified copies of documents or papers recorded or filed
       in any public office shall be allowed in the taxation of costs only if, at the trial or
       when damages were assessed, the depositions were read in evidence, except for
       impeachment purposes, or the documents or papers were necessarily used.


                                                -18-
MCL 600.8631 provides:

               (1) A district court recorder or reporter shall be entitled to receive for a
       transcript ordered by any person the same fees as provided by law for circuit court
       reporters or recorders. For a transcript ordered by the district judge or a circuit
       judge, recorders or reporters shall be entitled to receive from the district control
       unit the same compensation.

               (2) The amount of a recorder’s or reporter’s fees paid shall be recoverable
       as a part of the taxable costs by the prevailing party in a motion or on appeal.

The trial court improperly taxed costs for the transcript fees and court reporter fees pursuant to
MCL 600.2549 and MCL 600.8631. MCL 600.8631(2) provides that the prevailing party may
request reporter fees with regard to district court recorders or reporters. The statute applies in the
context of a district court proceeding. MCL 600.2549 provides that fees for depositions of
witnesses may be taxed as costs if the depositions were read into evidence at trial or when
damages were assessed. The challenged depositions were not read into evidence at trial.
Furthermore, the record does not indicate that the depositions were ever separately filed in the
clerk’s office. See Portelli v IR Constr Prod Co, Inc, 218 Mich. App. 591, 607; 554 NW2d 591
(1996). Thus, the court erred in granting these costs.

        Finally, State Farm argues that plaintiff improperly sought to tax costs associated with
obtaining medical records and other documents. Plaintiff sought to tax costs relating to medical
records for Michigan Orthopedic Institute under MCL 600.2546 and MCL 600.2549. Plaintiff
also sought additional costs for certified updated medical records for Michigan Orthopedic
Institute under the same statute. Finally, plaintiff sought costs for certified updated medical
records and x-rays for Dr. Sadowski and for Beaumont Hospital pursuant to the same statutes.
MCL 600.2546 provides:

              Except as otherwise provided by law, in the circuit court, district court, or
       probate court, for all certified copies, and exemplifications of records, pleadings
       and proceedings furnished on request, where no special provision is otherwise
       made, the fee is $10.00 plus $1.00 per page.

There is no indication in the record that certified medical records were filed in the clerk’s office
or were “necessarily used” at trial. Therefore, the court erred in taxing these costs pursuant to
MCL 600.2549.

        Because the trial court erred in assessing certain costs as discussed above, we vacate the
portion of the amended judgment assessing $8,489.96 in costs, and remand the case to the trial
court in order to recalculate taxable costs consistent with this opinion. The court shall make
findings on the record with regard to whether each remaining category of expenses constitutes a
taxable cost.




                                                -19-
        Affirmed in part, vacated in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.


                                                          /s/ Kathleen Jansen
                                                          /s/ Peter D. O’Connell
                                                          /s/ Michael J. Riordan




                                             -20-